Citation Nr: 0029672	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  97-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
secondary to herbicidal exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from August 1966 to May 
1971.  He served in the Republic of Vietnam from January 1968 
to February 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Competent medical evidence has not been submitted showing the 
presence of chloracne.


CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred during the 
applicable presumptive period.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for chloracne, claimed 
as secondary to herbicidal exposure (Agent Orange) during his 
tour of duty in the Republic of Vietnam.  According to 38 
C.F.R. § 3.307(a)(6) (1999), the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.

Generally, service connection may be granted, when the facts, 
as shown by the evidence, establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Presumptive service connected is warranted for chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda if it becomes manifest to a degree of 
10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).  The Secretary has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  61 Fed. Reg. 41, 442-41, 449 
(1996).  The Board deems the finding to be an instruction 
that VA shall not find the facts otherwise.  Instructions of 
the Secretary are binding on the Board. 38 U.S.C.A. § 7104(c) 
(West 1991).

According to the applicable regulations, a veteran who, 
during active military service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent. 38 C.F.R. § 3.307(a) 
(6)(iii) (1999).  In this case, the appellant has the 
requisite service in Vietnam and exposure to an herbicide 
agent in service will be presumed.

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).
In this case, competent medical evidence has not been 
presented showing a diagnosis of chloracne.  Service medical 
records are negative for a diagnosis of chloracne or an other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda.  We note that, on the history portion of his 
service separation examination in March 1971, the appellant 
denied a history skin diseases, and no skin disease was 
diagnosed on the evaluation portion of the examination.  
Furthermore, VA examination reports dated July 1971 and 
February 1972 are negative for complaints or findings for 
chloracne and chloracne was not found on VA Agent Orange 
examination in October 1996.  VA outpatient treatment records 
dated January through December 1997 are also negative for a 
diagnosis of chloracne.

Indeed, the only evidence of chloracne is the appellant's 
sworn testimony from his personal hearing in September 2000 
before the undersigned.  At this time, the appellant 
testified that he believed he had chloracne and that his 
private dermatologist could verify this diagnosis.  The 
appellant was advised to obtain a statement and/or private 
medical records from his physician, and this case was held in 
abeyance for 30 days pending receipt of this evidence.  To 
date, no such evidence has been received at the Board.  
Consequently, the record contains no competent medical 
evidence showing that the appellant has the claimed 
disability, chloracne.  The appellant as a lay person is not 
competent to offer medical opinions and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, the Board 
may not rely on lay assertions of medical causation or 
medical diagnosis cannot.  Lathan v. Brown, 7 Vet.App. 359, 
365 (1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

Accordingly, absent competent medical evidence showing the 
presence of chloracne, the claim is denied on the merits.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
would avail the appellant a more favorable outcome.  As 
indicated above, at his September 2000 hearing, the appellant 
indicated that he would obtain and submit medical evidence of 
the claimed disorder from his private physician.  The 
appellant was given additional time within which to submit 
this evidence.  However, no such opinion has been received.  
There is no further duty on the part of the VA under 
38 U.S.C.A. § 5103(a) to notify the appellant of the evidence 
required to complete his application for the claimed benefit.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

Service connection for chloracne is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


